Citation Nr: 1023904	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for anosmia. 

2.  Entitlement to service connection for memory loss due to 
in-service trauma. 

3.  Entitlement to service connection for loss of taste due 
to in-service trauma. 

4.  Entitlement to service connection for asthma, to include 
as due to exposure to  asbestos and herbicide agents and as 
secondary to service-connected posttraumatic stress disorder 
(PTSD). 

5.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

6.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).  In that rating decision, the 
RO granted service connection for anosmia and assigned a 10 
percent evaluation, effective from February 17, 2004, and it 
denied service connection for memory loss, loss of taste, 
breathing difficulties (identified as asthma and rhinitis), 
hearing loss and tinnitus.  

In a January 2010 rating decision, the RO granted service 
connection for chronic rhinitis, but continued to deny 
service connection for asthma.  Since this was only a partial 
grant of the benefits sought on appeal, the remainder of the 
claim, entitlement to service connection for asthma, remains 
on appeal.  The Board has recharacterized the matter on 
appeal to reflect its current status. 

It is noted that the Veteran was previously represented by 
the Veteran's of Foreign Wars when he initiated the claims on 
appeal, but in a February 2006 correspondence, he revoked 
that representation.  The Veteran stated that he would seek 
other representation for his claims.  To date, the Veteran 
has not identified any other representative in conjunction 
with his claims. 

The Veteran had previously indicated his desire to testify at 
a Travel Board hearing. See January 2007 VA Form 9, 
substantive appeal.  In correspondence received in March 
2010, the Veteran withdrew his hearing request.  Therefore, 
the Board will proceed with an adjudication of his claims.

The issues of entitlement to service connection for bilateral 
sensorineural hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Anosmia is assigned a 10 percent evaluation, the maximum 
evaluation authorized under Diagnostic Code 6275.

2.  The Veteran's memory or concentration impairment is not 
related to his in-service head trauma. 

3.  The Veteran does not have an impaired sense of taste as a 
result of his in-service head trauma.  

4.  Asthma was not shown in service, at separation, or for 
many years thereafter, and there is no competent medical 
evidence on file linking asthma directly to any aspect of the 
Veteran's period of service, including exposure to herbicide 
agents, alleged exposure to asbestos, or to his service-
connected PTSD. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for anosmia.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6275 
(2009).

2.  Loss of memory was not incurred in or aggravated by 
service and is not proximately due to or aggravated by the 
Veteran's in-service head trauma.  38 U.S.C.A. §§ 1101, 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009). 

3.  Loss of taste was not incurred in or aggravated by 
service and is not proximately due to or aggravated by the 
Veteran's in-service head trauma.  38 U.S.C.A. §§ 1101, 1110, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009). 

4.  Asthma was not incurred in or aggravated by service and 
is not proximately due to or aggravated by the Veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

With respect to the Veteran's disagreement with the initial 
evaluation following the grant of service connection for 
anosmia, the Board notes that no additional discussion of the 
duty to notify is required.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and the 
Court of Appeals for Veterans Claims (Court) have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  

With respect to the Veteran's claims for service connection, 
prior to the May 2005 RO decision in the matter, VA sent 
letters to the Veteran in May 2004, November 2004, and 
January 2005 that addressed some notice elements concerning 
his claims.  The letters informed the Veteran of what 
evidence is required to substantiate the claims, and apprised 
the Veteran as to his and VA's respective duties for 
obtaining evidence.  A September 2009 notice letter addressed 
the Veteran's claim of service connection for asthma on a 
secondary basis.  The Veteran has not been prejudiced by VA's 
failure to provide notice earlier on these elements of his 
claim, because they were readjudicated in a January 2010 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007). 

The Board acknowledges that none of these letters provided 
notice of how to establish a disability rating and effective 
date, as outlined in Dingess.  For the reasons stated below, 
the preponderance of the evidence is against the claims of 
service connection for loss of memory, loss of taste, and 
asthma, and they must be denied.  As such, no disability 
rating and/or effective date are to be assigned or even 
considered for any of these claims.  Consequently, the Board 
concludes that the Veteran has not been prejudiced by this 
lack of notification regarding the Court's holding in 
Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with pertinent medical examinations in August 2004, 
April 2005, December 2007, and November 2009.  In the August 
2004 examination, the examiner addressed whether the Veteran 
had a current disability for loss of memory.  The April 2005 
VA examination report discussed whether the Veteran has a 
current disability for loss of taste.  The December 2007 and 
November 2009 VA examination reports were preformed in 
conjunction with the Veteran's asthma claim, and the second 
examination report included a discussion of asthma as 
secondary to service-connected PTSD.  The associated reports 
of examination are thorough and are consistent with the 
Veteran's outpatient treatment records.  Accordingly, the 
Board concludes that the examinations are adequate and may be 
considered in deciding the claims.

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Increased Rating

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability therefrom, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102. 

In this case, the Veteran's anosmia is currently evaluated as 
10 percent 
disabling pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 
6275.  The Veteran's anosmia is manifested by complete loss 
of sense of smell and his inability to differentiate between 
any odors presented.  It has been pathologically related to 
his septal deviation. 

Diagnostic Code 6275 provides a 10 percent rating where there 
is anosmia with complete loss of sense of smell.  This is the 
maximum schedular rating under Diagnostic Code 6275.  As 
there is no higher rating available, he is not entitled to an 
increased evaluation under Diagnostic Code 6275.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6275.

There are no other applicable diagnostic codes under which 
the Veteran's anosmia may be rated.  Accordingly, an initial 
disability rating in excess of 10 percent is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

Here there is no evidence that shows the Veteran's anosmia 
presents such an unusual or exceptional disability picture so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of the Veteran's service-connected disability 
do not result in a marked functional impairment in any way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The Veteran has not been hospitalized for his 
disability and this disability does not impair his ability to 
work.  Consequently, the Board concludes that referral of 
this issue for consideration of an extra-schedular rating is 
not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

The Board has also considered whether staged ratings under 
Hart, supra, are appropriate for the Veteran's service-
connected anosmia; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, the assignment of staged ratings is not warranted. 

Finally, the Board has considered whether the Veteran's claim 
of entitlement to an increased initial rating for anosmia 
includes a claim of entitlement to a TDIU rating.  TDIU is an 
element of all appeals of an increased rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected 
anosmia disability prevents him from obtaining or maintaining 
all gainful employment for which his education and 
occupational experience would otherwise qualify him and there 
is no other evidence that the anosmia causes unemployability.  
While the Veteran is not currently working, in a January 2010 
claim of entitlement to a TDIU rating, he asserted that his 
service-connected PTSD prohibited him from working.  He did 
not allege that his anosmia had affected his employability.  
Accordingly, the Board concludes that the record does not 
raise a claim of entitlement to TDIU rating with respect to 
the claim of entitlement to an increased initial rating for 
anosmia, and that consideration of a TDIU rating is therefore 
not warranted.

3.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases may be presumed to have 
incurred during service if they become manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

A.  Memory Loss due to In-Service Head Trauma

The Veteran seeks entitlement to service connection for 
memory loss.  Specifically, he contends that his memory loss 
is related to a facial trauma he incurred in October 1969 
while he was stationed in Germany.  At that time, the Veteran 
reports he was assaulted by militants and he incurred facial 
and head trauma.  He reports that he has experienced memory 
loss since this in-service incident. 

The Veteran's service treatment records corroborate his 
account of the October 1969 assault but do not show 
complaints, findings, or diagnoses consistent with memory 
loss.  

An October 1969 treatment record shows the Veteran sought 
treatment for injuries he incurred during a fight.  It was 
noted that Veteran suffered a traumatic blow to his face.  
The Veteran sustained lacerations, a fractured shoulder, a 
facture maxilla, and lost several teeth.  He required 
extensive oral surgery and he was hospitalized for 46 days.  
An October 1969 treatment record showed the Veteran was alert 
and well adaptive, and there was no indication of 
neurological problems.  The Veteran did not receive a 
separation examination after the October 1969 incident.  

The first post-service medical evidence of record is an 
August 1976 report of VA examination conducted for the 
purpose of addressing the Veteran's complaints regarding 
dental problems and headaches.  A report of a CT brain scan 
revealed normal findings.  No findings of memory loss were 
observed on neurological and psychiatric examination.  The 
Veteran was diagnosed with a history of head, mouth and teeth 
injury.  

The next medical evidence of record includes treatment 
records dated from September 2003 to October 2003 from West 
Virginia University Hospital.  These records show that the 
Veteran was hospitalized for 16 days after falling off a 
ladder at a height of 15 feet.  Since filing his claim for 
service connection in February 2004, the Veteran has asserted 
that he fell because he forgot he was on a ladder.  

In August 2004, the Veteran underwent a VA examination in 
conjunction with his claim.  The Veteran was tested on his 
attention, concentration and ability to recall. Testing 
results showed the Veteran was with in the normal range.  The 
Veteran's long-term memory and recent memory were determined 
to be intact.  Mild attention and concentration problems were 
observed, but the examiner found the Veteran was still able 
to function well.  The examiner also noted that the Veteran 
had mild symptoms of anxiety.  Based on the findings from the 
examination, the examiner found there was no evidence of a 
diagnosable memory problem.  The examiner also noted that a 
review of the service treatment records surrounding the 
October 1969 incident did not reflect any loss of 
consciousness, head injury or memory defect as a result of 
the incident.  The examiner found that the Veteran had mild 
concentration and attention problems that were likely related 
to anxiety.  The examiner concluded that there was no 
likelihood that the October 1969 incident resulted in any 
memory or other diagnosable mental health problems.  

The record also contains the Veteran's VA treatment records.  
A January 2009 treatment record shows that the Veteran 
reported that he was no longer able to drive a car or climb a 
ladder while taking his neuroleptic medications.  He further 
reported falling from a ladder four times in the previous 
summer.  It was noted that the Veteran had an inability to 
concentrate due to his medications.  

Lastly, the record contains several statements from the 
Veteran's friends and family members who attested to 
observing the Veteran "over the years" being forgetful or 
being unable to concentrate.  None of these individuals, 
however, specifically stated that they observed the Veteran 
having memory problems or an inability to concentrate 
immediately after or within a short period of his separation 
from service.

Based on a review of the record, the Board finds that the 
preponderance of the evidence does not support the Veteran's 
claim.  

Although the Veteran's service treatment records show a head 
trauma from a facial blow in service, there is no medical 
evidence that links the Veteran's complaints of memory loss 
to this incident.  There was no indication of memory 
impairment or loss of consciousness noted in the service 
treatment records associated with the October 1969 assault.  
The first medical evidence showing that the Veteran has any 
limited concentration or memory impairment is shown in 2004, 
which comes almost 35 years after his discharge from service. 

The significant evidentiary gap between the Veteran's active 
service and the earliest medical evidence of memory loss or 
limited concentration weighs heavily against the Veteran's 
claims on a direct basis.  A lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  

The Board has considered the Veteran's lay assertions, and 
those of his friends and family members, alleging that his 
current disability had an onset in service.  It is noted that 
the Veteran, his friends, and family members are competent to 
attest to observations of his disability, such as the onset 
of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.   See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the 
contemporary medical evidence at the time of the Veteran's 
discharge does not confirm or support his assertions.  
Rather, none of the service treatment records from October 
1969 reflect any neurological or mental problems.  The 
service treatment records prior to the Veteran's separation 
are considered to be very probative evidence against the 
Veteran as it is very close in time to the date in question.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by a veteran). 

Additionally, the record lacks medical evidence establishing 
a possible relationship between the Veteran's memory loss and 
his period of active service.  The August 2004 VA examiner 
found that the Veteran's mild concentration and attention 
problems were related to his anxiety and were not the result 
of his in-service trauma.  Additionally, the VA treatment 
records shows that the Veteran's memory impairment has been 
associated with psychiatric medication.  It is noted that the 
Veteran is already service-connected for PTSD, which includes 
anxiety symptomatology.  To the extent that his service-
connected PTSD disability includes impairment of memory and 
concentration, these symptoms are contemplated by the ratings 
assigned for that disability.  To otherwise grant service 
connection and assign a compensable rating for these symptoms 
would accordingly amount to impermissible pyramiding.  See 38 
C.F.R. § 4.14 (2009).

Other the Veteran's lay assertions that his disability is 
related to his service, the record is devoid of any competent 
evidence demonstrating a link between the disability and the 
Veteran's service.  Although the Veteran is competent to 
attest to facts surrounding his claim, as a lay person, he is 
not competent to offer opinions that require medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, to the extent that his statements 
contain a medical etiology of his current disabilities, this 
evidence is not competent or persuasive.  

The preponderance of the evidence does not show that the 
Veteran's memory loss problems are related to his in-service 
head trauma.  Accordingly, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Loss of Taste due to In-Service Head Trauma

The Veteran seeks entitlement to service connection for loss 
of taste.  He asserts that his loss of taste is related to 
the facial trauma incurred during service.  

As noted above, the service treatment records show that the 
Veteran incurred significant facial trauma in October 1969.  
None of those service treatment records surrounding the 
incident, however, shows any complaints for loss of taste.

A review of the post-service VA treatment records does not 
show any complaints or treatment for loss of taste.  

In November 2004, the Veteran was afforded a VA examination 
in conjunction with his claim.  The examiner noted the 
Veteran's history of facial trauma and associated septal 
obstruction.  His sense of smell was tested but not his sense 
of taste.  The Veteran underwent an additional VA examination 
in April 2005.  At that time, the examiner noted that 
although the Veteran reported a worsening sense of smell over 
the years, he stated that his sense of taste was fairly good 
and he had no difficulties tasting at the time of the 
examination.  The examiner tested the Veteran's sense of 
taste with salt, sugar, lemon juice and pickle juice.  It was 
noted that the Veteran tasted items without difficulty and he 
was able to identify salt, sweet, and sour.  The examiner 
found that the Veteran's sense of taste was intact and it had 
not been altered by any facial trauma or nasal condition. 

VA clinical records dated from April 2005 to March 2010 
similarly do not show that the Veteran has an impaired sense 
of taste.  Records dated in May 2009 show that the Veteran 
reported eating a significant amount at each of his three 
daily meals, although he did not snack in between meals.  He 
stated that he ate eggs, toast, and coffee for breakfast, and 
that at lunchtime he put a lot of meat and cheese on his 
sandwiches.  He reported drinking regular Pepsi because he 
could not stand the taste of diet Pepsi.  Finally, he stated 
that he had a sandwich or cookies as a bedtime snack.  
Records dated in March 2010 show that the Veteran's weight 
had increased in part as a result of increased caloric 
intake.  Thus, although the Veteran reported in his February 
2004 claim that he had no sense of taste, the Board concludes 
that this statement was not credible, as his dietary habits 
clearly show that he enjoys the taste of food, and also that 
he is able to distinguish between tastes he does and does not 
enjoy.

In this case, the Veteran seeks service connection for loss 
of taste.  Here, the record does not show a current diagnosis 
for lost of taste.  The VA examiner noted that the Veteran's 
sense of taste was intact and had not been altered by his 
inservice trauma.  The Board has considered the Veteran's 
statement about loss of taste since service; however, the 
medical examination revealed no abnormal findings.  

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, 
there is no current diagnosis of loss of taste or any sense 
of taste impairment due to in-service trauma.  As there is no 
current competent diagnosis of loss of taste, service 
connection for loss of taste must, necessarily, be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992
Should the Veteran be diagnosed with a similar condition in 
the future that is related to his in-service facial trauma, 
he is encouraged to submit evidence of that diagnosis and 
reopen his claim.

C.  Asthma

The Veteran seeks entitlement to service connection for 
asthma, originally claimed as breathing difficulties.  He 
claims he has had breathing difficulties since service.  The 
Veteran asserts that his breathing problems are related to 
in-service asbestos exposure or exposure to herbicide agents, 
and in the alternative, that his condition is secondary to 
his PTSD. 

Turning first to the Veteran's claim on the basis of exposure 
to herbicide agents, a Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era is presumed to have been exposed to 
herbicides during that service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases will be 
established even though there is no record of such disease 
during service, provided that the disease is are manifest to 
a degree of 10 percent or more at any time after service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2009).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Although the Veteran in this case served in the Republic of 
Vietnam during the applicable time period, presumptive 
service connection is not available under 38 C.F.R. 
§ 3.309(e) for asthma.  In this regard, the Board notes that 
the Secretary reiterated in 2007 that there is no positive 
association between exposure to herbicides and any condition 
for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of any 
medical evidence linking asthma to his service, service 
connection on a direct or secondary basis is not warranted 
for asthma.  Stefl.  In this case, there is no such medical 
evidence linking the Veteran's asthma to his service.  
Accordingly, service connection for asthma due to exposure to 
herbicide agents is not warranted.  

Turning next to the Veteran's claim for service connection on 
the basis of exposure to asbestos, claims involving asbestos 
exposure must be analyzed under VA administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 
Vet. App. 428 (1993).  Although there is no specific 
statutory or regulatory guidance regarding claims for 
residuals of asbestos exposure, VA has several guidelines for 
compensation claims based on asbestos exposure.  See M21-1, 
VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  Mere exposure to a potentially harmful agent is 
insufficient for eligibility for VA disability benefits.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between the current disability and exposure to asbestos in 
service.  Hickson v. West, 12 Vet. App. 247 (1999).  

The Veteran contends that he was exposed to asbestos during 
service and that as a result of this exposure he developed an 
asbestos-related pulmonary disorder.  Specifically, he 
asserts that he was exposed to asbestos as a result of 
handling machine guns that required wearing asbestos gloves 
to change the barrels due to the high levels of heat.  The 
Veteran reports that gloves would tear and asbestos fibers 
would contact with his skin and clothes.  The Veteran's 
service records do not demonstrate that he was exposed to 
asbestos during service.  

Even if the Veteran was exposed to asbestos in service, mere 
exposure to a potentially harmful agent is insufficient for 
eligibility for VA disability benefits.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus, that is, a causal connection, between the current 
disability and exposure to asbestos in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of respiratory problems.  
They are also negative for asbestosis or another asbestos-
related disease.  Because no respiratory problem was found on 
examination at separation, nor shortly after the October 1969 
assault, the Board finds that there was no evidence of a 
chronic respiratory disability, including asthma, at 
separation.  38 C.F.R. § 3.303(b).  

The chest X-ray report from the July 1976 VA examination also 
showed no abnormal lung findings.  Images of the lung fields 
showed no acute or active disease, and there was no evidence 
of any mass shadows.  

The first medical evidence showing any respiratory problems 
comes from the October 2003 hospital summary report from West 
Virginia University Hospital.  It was noted that the 
Veteran's hospitalization was complicated by shortness of 
breath.  The Veteran was first treated with supplemental 
oxygen and then with medication management.  

The next medical evidence comes from a November 2004 VA 
examination report in conjunction with the claims for loss of 
taste and smell.  It was noted in that report that the 
Veteran complained of difficulty breathing since he was 
discharged from service.  He reported that his symptoms had 
become progressively worse over the past two years.  The 
examiner noted the Veteran had nasal obstructions, but he did 
not examine the Veteran for any other respiratory or lung 
problems.  

The claims folder also contains the Veteran's VA treatment 
records.  These records show the Veteran was diagnosed with 
mild bronchial asthma in January 2007, but the Veteran had 
reported having breathing problems since 1968.  An October 
2007 VA pulmonary consult record noted that the Veteran 
reported his asthma was triggered by physical exertion, cold 
weather, anxiety, cleaning agents and pollens.  On physical 
examination, the VA pulmonologist noted the Veteran's lungs 
were clear with no ronchi or wheezes. 

In December 2007, the Veteran underwent a VA examination in 
conjunction with his claim.  The examiner noted that the 
Veteran's claims folder had not been reviewed, but it had 
been reviewed by the VA staff pulmonologist.  The Veteran was 
diagnosed with asthma.  The examiner noted that the chest X-
ray results revealed no pulmonary nodules and the pulmonary 
function test (PFT) showed moderate airflow obstruction.  The 
examiner found that there was no evidence of asbestos 
exposure, asbestosis, or pulmonary fibrosis shown in the PFT 
or chest X-ray results.  The examiner found that the 
Veteran's asthma was not caused by any exposure to asbestos. 

At no time has any treating physician related the Veteran's 
asthma to his alleged in-service exposure to asbestos.  

The medical evidence of record shows that the Veteran has 
bronchial asthma.  However, the medical evidence of record 
does not establish that the Veteran has an asbestos-related 
respiratory disorder.  In May 2007 correspondence, the 
Veteran stated that he sought to clarify his breathing claim 
by stating his respiratory problems were related to his 
chronic asthma and rhinitis.  He stated that "[a]t this 
time, there is no evidence of any disease from asbestos 
exposure."  The Veteran's statement is supported by the 
findings from the December 2007 VA examination report.  The 
Veteran no longer asserts, and the medical evidence of record 
does not support a finding that asthma is etiologically 
related to any in-service asbestos exposure.  On VA 
examination in December 2007, the examiner specifically found 
that the Veteran's pulmonary disorder (asthma) was 
inconsistent with exposure to asbestos.  With no evidence of 
any current asbestos-related disability or respiratory 
disorder that is related to his military service, service 
connection for asthma due to asbestos exposure is not 
warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As 
stated above, the Veteran's claim of entitlement to service 
connection for asthma is not warranted on the basis of either 
exposure to asbestos or herbicide agents.  Additionally, the 
weight of the evidence of record does not support a finding 
that the Veteran's asthma is otherwise directly related to 
service.  There is no evidence of treatment or complaint for 
any respiratory or lung problems during the Veteran's 
service.  The Veteran's lungs were evaluated as normal just 
prior to his discharge.  Moreover, the first medical evidence 
showing that the Veteran's breathing problems is not shown 
until 2003.  This evidence weighs heavily against the 
Veteran's claim on a direct basis.  38 C.F.R. § 3.303; see 
Maxson, 12 Vet. App. at 453.  Finally, the record lacks 
medical evidence establishing a possible relationship between 
the Veteran's asthma and his period of active service.

The Veteran has attributed his asthma to exposure to asbestos 
and herbicide agents in service.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, a respiratory disorder or a disorder of the 
lungs, as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different respiratory disorders.  The 
Veteran does not have the medical expertise to discern the 
nature of any current respiratory diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a respiratory disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  While the Veteran purports that his 
symptoms support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus and a medical professional has not 
made this connection.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Gravely v. Nicholson, 20 Vet. App. 136 
(2005) (noting that the absence of in-service or contemporary 
medical evidence is a factor in weighing the probative value 
of lay testimony).

The Board has also considered the lay assertions of the 
Veteran and his friends and family members indicating that 
his breathing problems had an onset in service.  Although the 
Veteran, his friends, and family members are competent to 
attest to his observations of his disability, such as the 
onset of symptomatology, they are not competent to provide an 
etiological nexus between his current complaints and any in-
service problems.  Additionally, it is noted that the Veteran 
has also been diagnosed with rhinitis that has been related 
to service, which may account for his reports of breathing 
difficulties since service as oppose to his asthma.  As lay 
persons, the Veteran and his friends and family members are 
not competent to offer opinions that require medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, to the extent that their statements 
provide an etiological link between his symptoms since 
service and his asthma, this is not competent or persuasive 
evidence.  The preponderance of the competent medical 
evidence of record that is against the claim that the 
Veteran's asthma is directly related to service. 

Turning now to the Veteran's final contention in this matter 
- a claim of secondary service connection - the remaining 
question is whether the medical evidence supports, or is at 
least in equipoise as to, the Veteran's assertion that his 
asthma is related to his service connected PTSD.  See 38 
C.F.R. § 3.310.  Here, the weight of the medical evidence is 
against such a finding.  

The Veteran was afforded a VA examination in November 2009 
that addressed the issue of secondary service connection.  
The examiner noted that the Veteran reported he had asthma 
attacks when he got excited or anxious.  The Veteran also 
reported scents, smoke, exertion, grass, pollen and cold 
weather as triggers for his attacks.  The Veteran had 
decreased breath sounds and wheezing upon examination.  The 
chest X-ray showed possible calcified granuloma or nodule.  
The PFT results revealed moderate airflow obstruction.  The 
Veteran was diagnosed with asthma.  The examiner found that 
the Veteran's asthma was not caused by or a result of his 
PTSD and anxiety.  The examiner noted that the Veteran's 
asthma had many triggers, and although anxiety can trigger an 
asthma attack, it does not cause asthma.  Additionally, the 
examiner found that since the Veteran's asthma had multiple 
triggers, there was no evidence that the PTSD with anxiety 
had permanently aggravated the asthma.  

The November 2009 VA examiner found that the Veteran's asthma 
was not caused or aggravated by his service connected PTSD.  
The examiner noted that asthma is not caused by anxiety or 
PTSD, and the Veteran had numerous other asthma triggers that 
it was unlikely that his PTSD with anxiety aggravated his 
asthma. There is no medical opinion of record which shows the 
Veteran's asthma is related to his PTSD. 

The Board has considered the Veteran's own assertions, 
including his submission of medical literature regarding a 
possible connection between asthma and PTSD.  The Board finds 
that his assertions are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As to the general medical 
literature that is not specific to the Veteran, this has 
little probative value in this issue.

The selection identifies asthma as a physiological 
manifestation of PTSD.  Nonetheless, the article does not 
even purport to address the facts of the individual case 
under consideration.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion").  The documents 
supplied by the Veteran simply provide speculative generic 
statements.  Service connection may not be based on a resort 
to speculation or remote possibility, such as indicated by 
that opinion.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1993). 

Further, while medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional, in the instant case, as discussed above, a 
supportive nexus opinion is not of record.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).  Therefore, in the absence of 
probative and competent evidence that links the evidence to 
the Veteran's claim, the aforementioned medical excerpt lacks 
probative value in the consideration of the Veteran's 
particular claim.  

Lastly, to the extent that the Veteran's PTSD triggers his 
asthma attacks, the attacks are contemplated by the ratings 
assigned for his PTSD.  To otherwise grant service connection 
for asthma as secondary to PTSD would in this regard amount 
to impermissible pyramiding.  See 38 C.F.R. § 4.14.

In sum, asthma is not shown to be directly related to service 
and the preponderance of the medical evidence of record is 
against a finding that the Veteran's asthma is due to his 
service-connected PTSD.  See 38 C.F.R. § 3.310.  As shown 
above, the VA examiners ruled out the likelihood that the 
Veteran's asthma is caused or aggravated by his PTSD.  The 
claim must therefore be denied.  See Hickson, 12 Vet. App. at 
253.

	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an initial rating higher than 10 percent for 
anosmia is denied 

Entitlement to service connection for memory loss due to in-
service trauma is denied

Entitlement to service connection for loss of taste due to 
in-service trauma is denied

Entitlement to service connection for asthma is denied. 

REMAND

The Veteran seeks service connection for bilateral 
sensorineural hearing loss and tinnitus.  The record shows 
that the Veteran has a bilateral hearing disability as 
defined under 38 C.F.R. § 3.385.  See the report of an August 
2004 VA audiological examination.  The Veteran has also 
stated that he experiences "rushing noise" in his ears, 
which sometimes makes him dizzy.  The Board has reviewed the 
claims file and determined that further development is 
necessary prior to adjudicating the claims. 

Initially, the Board notes that the Veteran asserts his 
bilateral sensorineural hearing loss and tinnitus are related 
to in-service combat military noise exposure during his 
service in Vietnam.  VA has already conceded that the Veteran 
participated in combat when he was stationed in Vietnam.  The 
type of acoustic trauma described by the Veteran is 
consistent with the circumstances, conditions, or hardships 
of service during a war period.  Pursuant to 38 U.S.C.A. 
§ 1154(b), the Veteran was exposed to acoustic traumas in 
service, including as part of the combat against the enemy; 
therefore, the element of in-service exposure to acoustic 
trauma has been established.

It is noted that he RO denied the Veteran's claim largely on 
the basis of the August 2004 VA examiner's opinion that the 
Veteran's hearing was within normal limits at the time of his 
1969 discharge examination. 

The Veteran contends that the findings from another VA 
examination report were not considered by the RO.  The 
Veteran asserts he was evaluated on August 17, 2004 in 
conjunction with his hearing loss and tinnitus claim.  He 
reports that he was informed by the examiner that his 
disabilities were likely related to his service.  The 
Veteran's assertions are bolstered by his detailed 
description of events occurring during that examination.  See 
statement attached to December 2005 notice of disagreement.  
Further, a July 2004 notice letter from the RO informs the 
Veteran of the Ears, Nose and Throat (ENT) examination dated 
August 17, 2004.  This examination report is missing from the 
claims folder.  

A remand is necessary to associate the report of an August 
2004 ENT examination with the claims.  The RO/AMC should 
attempt to obtain a copy of the examination report and 
associate it with the claims.  Since the Veteran has reported 
that he was informed of the favorable resolution of these 
claims by the VA examiner, a remand is necessary to attempt 
to obtain a copy of that examination report. 

In the event that a copy of the August 2004 ENT examination 
report reflects any discrepancy with the findings of the 
August 2004 Audiological examination report, the RO/AMC 
should then schedule the Veteran for another VA examination 
to determine the etiology of the Veteran's hearing loss and 
tinnitus and explain any inconsistencies between the previous 
VA examination reports. 

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
assistance from the Veteran, the RO/AMC 
should seek to identify and obtain any VA 
or private records of pertinent medical 
treatment that are not yet on file.

2.  The RO/AMC should attempt to obtain a 
copy of the Ears, Nose and Throat (ENT) 
Compensation and Pension examination 
report dated August 17, 2004 and associate 
it with the claims.  If the identified 
report cannot be obtained, a memorandum 
should be included in the file explaining 
the procedures undertaken to attempt to 
find the records and why such attempts 
were not fully successful.

3.  Thereafter, if the August 2004 ENT 
examination report is associated with the 
claims folder and it reflects any 
inconsistent findings from the August 2004 
audiological examination report, or the 
August 2004 report of examination cannot 
be located, then RO/AMC should schedule 
the Veteran for another VA examination to 
determine the etiology of the Veteran's 
bilateral sensorineural hearing loss and 
tinnitus.  The RO/AMC should instruct the 
examiner to reconcile any discrepancies or 
clarify any inconsistencies between the 
two August 2004 VA examination reports.

The examiner should be asked to review the 
Veteran's complete claims fold, including 
service medical records, prior 
examinations, and a copy of this remand.  
The examiner should provide a detailed 
review of the Veteran's history and 
current complaints pertaining to his 
hearing loss and tinnitus.  The examiner 
should perform all studies deemed 
appropriate and set forth the findings in 
detail in the examination report.  The RO 
should make the claims file available to 
the examiner, who should review the entire 
claims file in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If any benefit 
sought remains denied, the RO should 
furnish the Veteran and his representative 
with a supplemental statement of the case 
and afford the applicable tie period 
during which the Veteran can respond.  
Thereafter, the RO should return the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is 
critical.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


